 

Case 4:17-cv-00475-JAS Document 284-1 Filed 12/20/19 Page 1 of 2
1
2
3
4 NOTICE OF APPEAL
No. CV-17-00475-TUC-JAS (L)
7 No. CV-17-00576-TUC-JAS (C)
8 No. CV-18-00189-TUC-JAS (C)
- CONSOLIDATED
1]
. EXHIBIT 1
4) JUDGMENT IN A CIVIL CASE (ECF 249)
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
oC A HN KH HA fF WB YN

NO NO BP PO HO DN DR RD Rm eet
oO Tt DB A FP WD YN FF CO OBO CO Hs DBD wm FP W YH S&S

 

 

Case 4:17-cv-00475-JAS Document 284-1 Filed 12/20/19 Page 2 of 2
Case 4:17-cv-00475-JAS Document 249 Filed 08/02/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Center for Biological Diversity, et al., NO. CV-17-00475-TUC-JAS

Plaintiffs,
JUDGMENT IN A CIVIL CASE

V.

United States Fish and Wildlife Service, et
al.,

Defendants.

 

 

Decision by Court. This action came for consideration before the Court. The
issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order filed
July 31, 2019, judgment is entered in favor of plaintiffs and against defendants. The
Court grants summary judgment in favor of SSSR and the Tribes in Cases 2 and 3,
vacates and remands the Forest Service’s FEIS and ROD, and denies Defendants’

cross-motions for summary judgment in cases 2 and 3.

Brian D. Karth
District Court Executive/Clerk of Court

 

August 2, 2019

s/ D. Curiel
By Deputy Clerk

 
